
	
		II
		111th CONGRESS
		1st Session
		H. R. 1471
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 27, 2009
			Received
		
		
			December 14, 2009
			Read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		AN ACT
		To expand the boundary of the Jimmy Carter
		  National Historic Site in the State of Georgia, to redesignate the unit as a
		  National Historical Park, and for other purposes.
	
	
		1.Boundary
			 expansionSection 1 of
			 Public Law
			 100–206 is amended—
			(1)in subsection (a),
			 by striking paragraph (3) and inserting:
				
					(3)preserve and interpret a southern
				agricultural-based rural community during the early to middle years of the 20th
				century.
					;
			(2)in subsection (b)(1), by striking
			 map entitled Jimmy Carter National Historic Site and Preservation
			 District Boundary Map, numbered NHS–JC–80000, and dated April
			 1987 and inserting map titled Jimmy Carter National
			 Historical Park and Preservation District, Proposed Boundary Map,
			 numbered 330/80,019, and dated September 2009;
			(3)in subsection
			 (b)(2)—
				(A)by striking
			 and described more particularly as follows— and inserting
			 or is needed to enhance the visitor experience, and
			 includes—;
				(B)in subparagraph
			 (C), by striking 15 and inserting 18;
				(C)in subparagraph
			 (E), by striking and at the end;
				(D)in subparagraph
			 (F), by striking Carter. and inserting Carter, and
			 properties in the vicinity of the residence along West Church Street that are
			 needed for administrative and visitor uses and to protect scenic values, not to
			 exceed 10 acres;; and
				(E)by adding at the end the following new
			 subparagraphs:
					
						(G)the Billy Carter Service Station at 104
				West Church Street, consisting of less than one acre;
						(H)the property at
				147 Old Plains Highway, known locally as the Haunted House,
				where Jimmy and Rosalynn Carter resided from 1956 to 1961, consisting of
				approximately one acre;
						(I)the Georgia
				Welcome Center on State Route 280/27, consisting of approximately 18 acres;
				and
						(J)two corridors of
				land no wider than 50 feet each between the Georgia Welcome Center and the
				President Carter boyhood home for the purpose of establishing walking and
				biking trails while using, to the greatest extent practicable, the right-of-way
				for the Shoreline Excursion Train.
						;
				
				(4)in subsection (c)(1)—
				(A)in subparagraph
			 (A), by striking and at the end;
				(B)in subparagraph
			 (B), by striking the period at the end and inserting ; and;
			 and
				(C)after subparagraph
			 (B), insert the following:
					
						(C)by donation only, other lands and interests
				in lands in the environs of Plains containing natural, cultural, or historic
				resources consistent with the purposes of the national historical park which,
				upon acquisition, shall be included in and administered as part of the national
				historical park.
						;
				and
				(5)in subsection
			 (c)(2), by inserting , the Georgia Welcome Center (referred to in
			 subsection (b)(2)(I)), after subsection
			 (b)(2)(A)).
			2.Redesignation as
			 National Historical Park
			(a)RedesignationPublic Law 100–206 is amended—
				(1)by striking
			 National Historic Site each place it appears and inserting
			 National Historical Park;
				(2)by striking
			 historic site each place it appears and inserting
			 national historical park;
				(3)in the section
			 heading of section 1, by striking national historic site and inserting
			 national historical
			 park;
				(4)in the subsection
			 heading of section 1(b), by striking national historic site and inserting
			 national historical
			 park; and
				(5)in the section
			 heading of section 3, by striking historic site and inserting
			 national historical
			 park.
				(b)ReferencesAny
			 reference in a law, map, regulation, document, paper, or other record of the
			 United States to the Jimmy Carter National Historic Site shall
			 be deemed a reference to the Jimmy Carter National Historical
			 Park.
			3.Authorization of
			 appropriationsPublic Law
			 100–206 is further amended by striking section 7.
		
	
		
			Passed the House of
			 Representatives October 26, 2009.
			Lorraine C. Miller,
			Clerk
		
	
